DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       WILLIAM P. WALTON, JR.,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D20-655

                             [May 25, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Jr., Judge; L.T. Case No.
432016CF000128A.

   Carey Haughwout, Public Defender, Tatjana Ostapoff and Gary Lee
Caldwell, Assistant Public Defenders, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION FOR REHEARING AND ISSUANCE OF WRITTEN OPINION

PER CURIAM.

    Appellant moves for rehearing, issuance of a written opinion, and
rehearing en banc as to this court’s earlier per curiam decision. There, we
affirmed the trial court’s decision to proceed with a trial on appellant’s
charges without conducting a competency hearing despite previously
ordering a competency evaluation. We now grant the motion for rehearing,
withdraw our previously issued opinion, and substitute this opinion in its
place. We also deny appellant’s motion for rehearing en banc.

   In this case, appellant was found guilty by a jury and sentenced a
month later. Despite being on notice of a question regarding appellant’s
competency to stand trial, the trial court never held a competency hearing.
The State concedes error and agrees that the appropriate remedy is to
remand the case to the circuit court to determine whether a nunc pro tunc
finding of defendant’s competency is possible.
   We accept the State’s concession. Unlike in State v. Dortch, 317 So. 3d
1074, 1084 (Fla. 2021), 1 where the Florida Supreme Court held that, in
the case of a voluntary plea, fundamental error is not an exception to the
preservation requirement of Florida Rule of Appellate Procedure
9.140(b)(2)(A)(ii)(c), this case is different. Here, appellant did not enter a
plea but instead went to trial. Therefore, Dortch does not directly control
this case’s outcome.

   We reverse and remand for the lower court to make a nunc pro tunc
competency determination consistent with our decisions in Machin v.
State, 267 So. 3d 1098, 1101 (Fla. 4th DCA 2019) (on rehearing en banc),
and Zurz v. State, 315 So. 3d 14, 15 (Fla. 4th DCA 2021).

   Reversed and remanded for further proceedings.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                              *         *         *

   Not final until disposition of timely filed motion for rehearing.




1 Neither party cited to Dortch; however, we find it relevant.    Considering its
treatment of preservation and fundamental error, it may be that Machin is no
longer controlling precedent as it relied on our now vacated decision in Dortch v.
State, 242 So. 3d 431, 433 (Fla. 4th DCA 2018). However, the parties did not
address that issue before this court.

                                        2